DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Specification
The abstract of the disclosure is objected to because the limitation “the second repeat unit has the structure of formula (I)” in lines 2-3 of the abstract filed on October 12, 2022 should be corrected to read “the second repeat unit is derived from the polymerization of a structure of formula (I)” (see par.0031 of the specification).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 depends on claim 1 and recites that the polymer further comprises a third repeat unit that contains a lactone group and/or a sultone group.
However, the independent claim 1 has been amended to recite that the polymer comprises a third repeat unit containing one of a lactone group or a sultone group.
Therefore, claim 8 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Namai et al. (WO 2014/017144, with machine translation).
With regard to claims 1, 4, and 8, Namai et al. teach a polymer (A) comprising a structural unit (I) and a structural unit (II) which may be a structural unit of formula (2-3):

    PNG
    media_image1.png
    123
    147
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    160
    135
    media_image2.png
    Greyscale
(abstract, par.0009).
In the structural unit (I), R1 may be a hydrogen atom or methyl group and R2 is a monovalent acid dissociable group (par.0009). R2 is preferably a tertiary alkyl group (see formula (i) in par.0038-0040). Examples of structural units (I) wherein R2 is a tertiary alkyl groups are shown in par.0044, and par.0048-0049.
Therefore, the structural unit (I) is a first repeat unit containing an acid labile group, wherein the first repeat unit comprises a tertiary alkyl ester in claims 1 and 4.
Namai et al. further teach that the structural unit of formula (2-3) may be represented by the formula (2-3-5):

    PNG
    media_image3.png
    169
    119
    media_image3.png
    Greyscale
(par.0123-0124), wherein R14 may be a methyl group (par.0016, par.0125). 
A structural unit of formula (2-3-2) of Namai et al. is a second repeat unit derived from the polymerization of a structure of formula : 
    PNG
    media_image4.png
    79
    101
    media_image4.png
    Greyscale
 in claim 1.
Namai et al. further teach that the polymer (A) may comprise a structural unit (0) having a lactone structure or a sultone structure in small amounts (par.0134-0135). This unit is equivalent to the third repeat unit comprising a lactone or a sultone group in claims 1 and 8.
Namai et al. do not specifically teach the polymer in claim 1.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the polymer in claim 1, because Namai et al. teach that the polymer (A) may comprise structural units of formulas (I), structural units (II), and structural units (0), and provide examples of structural units of formula (II).
Therefore, the polymers of claims 1, 4, and 8 are obvious over the polymer (A) of Namai et al.
With regard to claim 2, the structural unit (I) of Namai et al. meets the limitations for a first unit derived from a monomer of formula (4), wherein R6 is a hydrogen or alkyl group with 1 carbon atom and L comprises a carbonyl group.
With regard to claim 3, the examples of structural unit (I) in par.0048-0049 of Namai et al. are (meth)acrylate monomers.
With regard to claims 6 and 7, Namai et al. do not teach a second repeating unit of formula (II) derived from a monomer of formula: 
    PNG
    media_image5.png
    88
    87
    media_image5.png
    Greyscale

However, Namai et al. teach that the structural unit of formula (2-3) is represented by the formula:
    PNG
    media_image6.png
    167
    283
    media_image6.png
    Greyscale
, wherein R14 is preferably a hydrogen atom, R15-R18 may be hydrogen atoms, R19 may be a -NRb-, Rb may be an alkyl group with 1 to 5 carbon atoms, n1 and n2 are integers between 0 and 2 (par.0115-0118).
The examples of alkyl groups with 1 to 5 carbon atoms include an ethyl group (par.0097, par.0101, par.0118).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the claimed second repeat unit, because Namai et al. teach a structural unit of formula (2-3) and provides examples for the substituents R14-R19 and coefficients n1 and n2.
A structural unit of formula (2-3) wherein R14 is a hydrogen atom, R19 is -NRb-, Rb is an ethyl group, R15 and R16 are hydrogen atoms, n1=1, and n2=0 is a second repeating unit of formula (II) derived from a monomer of formula: 
    PNG
    media_image5.png
    88
    87
    media_image5.png
    Greyscale

With regard to claim 9, Namai et al. teach a photoresist composition comprising the polymer (A)(abstract). The photoresist composition further comprises a photoacid generator (par.0143), and a solvent (par.0204).
With regard to claim 10, Namai et al. teach a process comprising the steps of: forming a resist film comprising the photoresist composition, exposing the resist film, and developing the exposed resist film (see “Scope of the Claims” in par.0255).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Namai et al. (WO 2014/017144, with machine translation) as applied to claim 1 above, and further in view of Iwai et al. (US 2008/0248422).

With regard to claim 5, Namai et al. teach the polymer of claim 1 (see paragraph 7 above).The polymer comprises a structural unit (I) of formula (1):

    PNG
    media_image1.png
    123
    147
    media_image1.png
    Greyscale
, wherein R2 is an acid dissociable group (par.0034-0035).
	Namai et al. teach that R2 is a tertiary alkyl ester group (par.0038, par.0044, par.0048-0049), but fail to teach that the group R2 may be an acetal-type or ketal-type group.
However, it is well-known in the art that a tertiary alkyl ester group is functionally equivalent to an acetal-type group as acid decomposable group (see par.0169-0170, par.0172-0186, and par.0193 of Iwai et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a structural unit (I) of formula (1) of Namai et al. wherein R2 is an acetal-type acid dissociable group.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objection to the disclosure is withdrawn following of the filing of an amended specification;
-the objections to claims 1-10 are withdrawn following the applicant’s amendment to claims 1-3, 6, and 7;
-the rejection of claims 1-5 and 8-10 under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa et al. (WO 2019/167725, with machine translation provided by the applicant) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 1-3, 5, 6, 9, and 10 under 35 U.S.C. 102(a)(2) as being anticipated by Nihashi et al. (WO 2019/187881, with attached machine translation) is withdrawn following the applicant’s amendment to claim 1.
On pages 14-15 of the Remarks the applicant argues that the structures 2-3-1 to 2-3-5 of Namai et al. (WO 2014/017144, with attached machine translation) are not the same as the claimed structures.
However, the examiner would like to note that Namai et al. teach the repeating unit of formula:

    PNG
    media_image7.png
    200
    112
    media_image7.png
    Greyscale
, wherein R14 may be a methyl group (par.0116 and par.0125).
The repeating unit of formula (2-3-5) wherein R14 is a methyl group is derived from the polymerization of a structure of formula: 
    PNG
    media_image4.png
    79
    101
    media_image4.png
    Greyscale
 in the amended claim 1.
Therefore, claims 1-4 and 6-10 remain rejected over Namai et al. (WO 2014/017144, with attached machine translation).

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722